Citation Nr: 1645007	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  98-13 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) from the RO in Los Angeles, California on appeal from September 1996 and October 1997 rating decisions.  The matter was last before the Board in June 2012, when it was remanded to the RO for further development.  Following a June 2016 supplemental statement of the case continuing the denial of the claim, the matter was returned to the Board for its adjudication. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's bilateral foot disorder is attributable to any incident of service. 


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

There is no evidence in the claims file that the RO provided the Veteran with pre-adjudication VCAA notice as would typically be required in a service connection claim.  When considering whether the lack of pre-adjudication notice is prejudicial to a Veteran, the Supreme Court has held that the burden is on the party alleging prejudice to show that a notice error is harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran first filed his bilateral foot disorder claim in April 1996, and has continued to pursue that claim uninterrupted for the following 20 years.  His claim has been sent to the Board and returned to the RO, and during the entire pendency of the appeal he has received numerous notifications regarding the extent of both of his duties and the duties of VA.  At no point has he or his representative claimed that he was not provided with VCAA notice.  Accordingly, the Board finds that there is no prejudice to the Veteran, and it may properly adjudicate the Veteran's claim on appeal. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as both VA and private treatment records.  In addition, the Veteran had the opportunity to testify before a decision review officer at the RO in December 1999.  The Veteran has not identified any additionally available evidence for consideration. 

Pursuant to the Board's June 2012 decision and remand, the RO was directed to send the Veteran's claims file to the VA examiner who administered the November 2011 examination, or another qualified examiner if that individual was not available, to review the claims file and provide an opinion regarding the etiology of the bilateral foot disorder. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the matter from the Board, the Veteran's claims file was sent to the November 2011 examiner, who issued an addendum opinion in July 2012 regarding the etiology of the bilateral foot disorder that took into consideration potentially overlooked evidence detailed in the June 2012 Board remand.  Before returning the matter to the Board, the RO determined that a new addendum opinion was necessary to comply with the remand instructions, and accordingly had a new examiner review the Veteran's claims file and provide a new opinion dated in June 2014 regarding the etiology of the bilateral foot disorder.  Thereafter, the RO received new and potentially relevant information from the Veteran, and accordingly had the claims file reviewed for yet another addendum opinion in May 2016 regarding the etiology of the bilateral foot disorder. 

In light of the fact that the RO provided the claims file to the appropriate examiner and obtained an addendum opinion regarding the etiology of the Veteran's bilateral foot disorder, and then obtained two additional opinions when circumstances required it, the Board finds that the RO substantially complied with the Board's remand directive. 

In addition to the three addendum opinions, VA has conducted medical inquiry in the form of a VA compensation examination in November 2011 to determine the nature and etiology of the Veteran's claimed bilateral foot disorder.  38 U.S.C.A. § 5103A.  As the VA examiners who issued opinions during the pendency of the appeal considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of those opinions is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran asserts that he has a bilateral foot disorder that began in service and has continued to the present.  Specifically, he contends that he injured his ankle and foot during a training exercise when he stepped into a hole.  In addition, he contends that he developed bilateral foot pain following a parachute jump he participated in while in service in 1971, and that he continues to experience bilateral foot pain to this day. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to a bilateral foot disorder at any point during the Veteran's time in service.  On the Veteran's October 1971 separation examination, his feet were marked as normal, and he signed his name next to the statement "very good".  The Board notes that the corresponding separation report of medical history is missing from the claims file and has been determined to not exist.  In these cases, VA has a heightened duty to assist the Veteran in developing his claims since a record may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O' Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

Following service, the record does not show any treatment for a bilateral foot disorder until an August 1993 X-ray examination report from a VA medical center, which shows that the Veteran had foot surgery prior to the X-ray examination.  The August 1993 X-ray examination was unremarkable and showed that the Veteran's feet had fully healed from the surgery.  The clinical history was listed as painful plantar calluses. 

The Veteran had another X-ray examination of his feet at a VA medical center in June 1996 after he filed for service connection.  The X-ray examination showed no evidence of fracture or dislocation.  The bones of each foot were normal except for mild degenerative changes of talonavicular joints and a hammer toe deformity of the right second digit.  The impression was that these findings were attributable to the prior foot surgery. 

The Veteran was afforded an opportunity to testify at a hearing before a decision review officer at the RO in December 1999.  He asserted that he believed his bilateral foot pain began following an injury he sustained while skydiving in Anchorage, Alaska, where he was stationed at Fort Richardson, Alaska.  According to the Veteran, he injured his feet on a Saturday but did not report the injury to military medical professionals until the following Monday, after which he was sent to a military hospital in Anchorage for further X-ray examinations.  The Veteran also asserted that he injured his ankle and foot when he stepped into a hole on a training field while in service in May 1970.  He was told to wear a special type of boot around his foot and was issued crutches.  Furthermore, he stated that he was transported to training on a truck for two or three weeks following the ankle injury. 

The Veteran was first afforded an examination in connection with his bilateral foot disorder claim in November 2011.  The Veteran reported that he injured his feet parachuting recreationally in 1971 while still in service.  The examiner noted that there was no documentation of a foot injury in the Veteran's service medical records although there were records of the Veteran's jaw injury which reportedly occurred around the same time as the foot injury.  With regards to a diagnosis, the examiner first noted that the Veteran did not have nor did he ever have bilateral foot diagnosis, but then marked that the Veteran had a history of metatarsalgia that was diagnosed in 1986.  An August 2000 X-ray examination included by the examiner in the report showed that the Veteran had osteomies of the right first metatarsal and bilateral distal 5th metatarsals, and had no acute osseous injury or degenerative disease of the feet.  In conclusion, the examiner's opinion was that it was less likely than not that the current foot condition was caused by or the result of service.  In support thereof, the examiner stated that the metatarsalgia occurred after service and that there was insufficient evidence to support a foot injury or condition in service. 

The Veteran's claims file was evaluated by an examiner in July 2012 in accordance with the June 2012 Board remand.  After reviewing the claims file and the previous November 2011 examination, the examiner who administered the prior examination affirmed the prior opinion that the bilateral foot disorder was less likely than not related to service.  In support thereof, the examiner noted that there was no concrete medical evidence to support that the Veteran had a foot injury during military service.  The examiner also highlighted the fact that the Veteran's feet and lower extremity were documented as normal on the October 1971 separation examination. 

The Veteran's claims file was reevaluated by a new examiner in June 2014.  That examiner scrutinized the October 2011 separation examination, and found that the Veteran's signature next to the statement "very good" appeared to be the same as his signature on recent documents he signed that were in the claims file.  The examiner again noted how there were no defects of the feet or lower extremities on the separation examination.  In conclusion, the examiner opined that it was less likely than not that the Veteran's bilateral foot disorder was related to service, and supported that opinion with reference to the separation examination as well as the August 1993 X-ray examination, which indicated that the Veteran had not experienced bilateral foot pain up to that point in time. 

The Veteran submitted a statement in October 2015, in which he asserted that he was granted early release from service soon after he injured his feet parachuting and that he did not report his foot pain when he was discharged because he was told that this would delay his early release.  He also stated that he had surgery on both of his feet at Long Beach Community Hospital in 1974 or 1975.  The RO attempted to obtain copies of the Veteran's records from this hospital, but the hospital informed the RO in a November 2015 phone call that the records were not available in the hospital's records system.  The Veteran also submitted a copy of a parachute certificate dated in September 1971 which showed that he did participate in at least one parachute jump during that month. 

The claims file, to include the new evidence submitted by the Veteran, was evaluated yet again by a new examiner in May 2016.  The examiner specifically noted review of the Veteran's October 2015 statement and his assertion that he had bilateral foot surgery in 1974 or 1975.  In addition, the examiner highlighted the August 1993 and June 1996 X-ray examinations, which indicated to the examiner that the Veteran did not begin seeking treatment for his feet until this time, over 20 years after service.  After reviewing all of the evidence, the examiner opined that it was less likely than not that the Veteran's bilateral foot disorder began in or was otherwise attributable to service. 

The claims file contains numerous VA medical records as well as medical records from the California State Prison System dated from 2007 to 2016, as the Veteran had been incarcerated during this time period.  These records together show that the Veteran has been treated for intermittent foot pain as far back as the earliest VA medical records dating from 1993.  However, none of these records show that a medical professional has attributed the noted foot pain to the Veteran's service, to include his parachute jumping in service. 

Upon consideration of the record, the Board finds that service connection for a bilateral foot disorder is not warranted.  As stated, there is no record of any foot injuries or treatment related to a bilateral foot disorder at any point during service.  The Veteran's October 1971 separation examination shows that his feet were evaluated as being normal.  Although the Board acknowledges that the Veteran asserted that he did not report any issues with his feet when he was discharged for fear of delaying his early release, the separation examination and prior service treatment records show that the Veteran was not hesitant to report other problems, as he complained of injuring his jaw a few months prior to purportedly injured his feet parachuting.  Moreover, while the Board accepts that the Veteran has asserted that he has continued to experienced bilateral foot pain ever since his parachuting injury in service, the fact remains that there is no documentation of any complaints or treatment related to a foot disorder for over 20 years following the Veteran's discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The Veteran's assertions are competent evidence that he had symptoms that may be related to his current foot disorder. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That being said, the Veteran is not qualified to offer an opinion as to the etiology of his bilateral foot disorder.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's assertions must be considered in light of the opinions offered by the various VA examiners who have reviewed his case.  The opinion offered by the May 2016 VA examiner represents an accumulation of the opinions and rationale set forth by the November 2011, July 2012, and June 2014 examiners regarding the etiology of the Veteran's bilateral foot disorder.  In each instance the examiners reviewed the Veteran's entire medical history, and the May 2016 examiner also relied on additional information including the Veteran's October 2015 statement.  Accordingly, the Board finds that the May 2016 VA examiner's opinion, reflecting as it does the opinions and rationale of the prior VA examiners, is highly probative of the issue of whether the bilateral foot disorder is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings). 

The Board finds that the opinion offered by the May 2016 VA examiner warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for a bilateral foot disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the preponderance of the evidence is against the Veteran's claim of service connection for a lung disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a bilateral foot disorder is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


